Title: To Thomas Jefferson from Henry Warren, 11 February 1805
From: Warren, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Plymouth Feby 11th. 1805
                  
                  Through the medium of Judge Cushing’s family I have learnt that Cod’s tongues & sounds are a dish of which you are peculiarly fond.   I embrace the opportunity which this hint affords me to transmit a half barrel, which I believe are excellent, and have sent them by the Schooner Nightingale, Capt. Paine, bound up the Potomack, who has promised me to forward them safely.   I pray you, Sir, to accept them, however small the token, as one evidence of the gratitude, respect & veneration of 
                  Your most obedet. very huml. Servt.
                  
                     Henry Warren 
                     
                  
               